Citation Nr: 0011511	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1942 to August 
1943.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which continued a 30 percent rating 
for 

pes planus.  In May 1999, the Board remanded the case for 
additional development.  The RO has completed the requested 
development and the case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral pes planus is productive of no 
more than severe disability; there is no medical evidence of 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for bilateral pes planus is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible, inasmuch as a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 

629, 632 (1992).  Further, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1, 4.2, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected bilateral pes planus.  The Board has found 
nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The basis of disability evaluations is the ability of 
the body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Although the 
history of a disability must be considered, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Documents created 
in proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In rating decision of December 1944, service connection was 
granted for bilateral weak feet.  In rating decision of May 
1969, the foot disability was reevaluated as pes planus.  A 
30 percent evaluation was assigned from February 1969 and has 
remained in effect since then.  The veteran filed his current 
claim for an increased rating for his service-connected 
bilateral pes planus in February 1998.  He contends that he 
has a great deal of swelling, pain and weakness in both his 
feet.

Private medical records from Dale R. Lent, D.O., show that in 
1997 the veteran had onychodystrophy and some trace pedal 
edema in the left foot.  A medical record from David M. 
Skrobot, D.P.M., dated in September 1997 shows that the 
veteran reported painful feet and difficulty ambulating in 
normal shoe gear.  The impression was diabetes, 
onychomycosis, onychocryptosis, and no change in peripheral 
vascular disease.  Another record dated in December 1997 
notes that the veteran was receiving diabetic foot care and 
that he had diabetic neuropathy.

A VA orthopedic examination report dated in August 1998 shows 
that the veteran had pes planus deformity on both feet.  A 
radiology report dated in August 1998 shows pes planus and 
minimal hallux deformity of the first digit of the right 
foot, and a pronounced degree of flat-footedness with 
degenerative changes of the talonavicular articulation on the 
left foot.  

Another VA orthopedic examination report dated in September 
1999 shows that the veteran's claims file had been reviewed 
in its entirety by the examiner.  The veteran complained of 
pain, difficulty ambulating, and a feeling of "pins and 
needles in his feet."  A physical examination revealed Grade 
IV/V pes planus deformity with a hammer toe to the right 
foot.  There was no evidence of extreme tenderness of the 
plantar surfaces of the feet.  There was no marked inward 
displacement or severe spasm of the tendon Achilles on 
manipulation.  The veteran had a mild to moderate degree of 
functional impairment attributable to his pes planus 
deformity.

Severe acquired flat feet with objective evidence of marked 
deformity (pronation, abduction, etc.) accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).  Pronounced 
acquired flat feet with marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

The Board finds that an evaluation in excess of 30 percent 
for bilateral pes planus is not warranted.  The examiner at 
the September 1999 VA examination specifically noted that 
there was no evidence of extreme tenderness of plantar 
surfaces of the feet and no marked inward displacement or 
severe spasm of the tendon Achilles on manipulation.  There 
is no competent evidence that the veteran's feet have marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation or that his feet cannot be 
improved by orthopedic shoes or appliances to warrant a 50 
percent evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 
5276; see also Buckley v. West, 12 Vet. App. 76 (1998).

The veteran's service-connected bilateral foot disability has 
been considered under Diagnostic Code 5284, which provides 
various ratings for other foot injuries.  Pursuant to that 
diagnostic code, however, a maximum 30 percent evaluation is 
provided for severe foot injuries, and it is noted that a 40 
percent rating is assigned with actual loss of use of the 
foot.  Accordingly, a rating in excess of 30 percent for the 
service-connected bilateral foot disability is not warranted 
under Diagnostic Code 5284 because the evidence does not show 
actual loss of use of either foot.

Additionally, the Board has considered the veteran's claim 
for an increased evaluation under DeLuca v. Brown, 8 Vet. 
App. 202 (1995); however, Diagnostic Code 5276 is not 
predicated on loss of range of motion, and thus 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply to the 
veteran's claim.  See VAOPGCPREC 9-98 (Aug. 1998); Johnson v. 
Brown, 9 Vet. App 7, 11 (1996) (discussing Diagnostic Code 
5257, which addresses instability of the knee).  Thus, the 
Board finds that the principles set forth in DeLuca are not 
applicable to the veteran's claim for an increased evaluation 
for bilateral pes planus.

In reaching this decision the Board also considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for bilateral pes planus, currently 
evaluated as 30 percent disabling, is denied.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals



 

